Citation Nr: 1235426	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  06-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected nerve root irritation of the thoracic spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to June 1994.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously remanded by the Board for further development in August 2010.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for a cervical spine disability, to include as secondary to service-connected nerve root irritation of the thoracic spine.

Pursuant to the August 2010 remand, the Veteran was afforded a VA examination in September 2010.  The examiner diagnosed the Veteran with degenerative joint disease (DJD) of the C5-6 with decreased range of motion.  Additionally, the examiner stated that there was no medical correlation between the Veteran's thoracic service-connected nerve root irritation and his cervical degenerative disease of the neck.  Further, he stated that the nerve root irritation of the thoracic spine did not cause degenerative disease of the cervical spine.  Moreover, he stated that there was no increase aggravation either because of his service-connected condition.  However, the examiner failed to give a clear rationale as to why the Veteran's neck disability was not aggravated by his thoracic spine disability when rendering an opinion.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Furthermore, the examiner concluded that it was not likely that the Veteran's present cervical spine disorder was caused by his military service, or aggravated or secondary to his service-connected nerve root irritation of the thoracic spine.  However, the examiner failed to discuss the service treatment record and discharge report of medical history that noted neck pain and C5-6 nerve irritation, when making his determination regarding the Veteran's claim of service connection for a cervical spine disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Additionally, after the Veteran was afforded a VA examination, a November 2010 MRI report noted additional cervical spine diagnoses, to include two bulging disks and bone spurs of the vertebrae, which were not discussed when the nexus opinion was rendered. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).   

Without further clarification from the VA clinician who conducted the Veteran's September 2010 VA examination, the Board cannot determine whether the Veteran cervical spine disability had its onset during active service or is related to any in-service disease, event, or injury, or is caused or aggravated by his service-connected thoracic spine disability.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, an addendum to the September 2010 VA examination medical opinion is necessary in order to address these issues.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1) Insure that the Veteran's VA records are up to date.

2) The claims file and a copy of this remand should be returned to the VA examiner who conducted the September 24, 2010, VA examination for an addendum to this examination report.  If, and only if, this VA clinician is unavailable, or otherwise incapable of completing the opinion, then forward the claims file and a copy of this remand to another appropriate VA clinician for his or her review.  

In an addendum, the reviewer should identify ALL cervical spine disabilities currently experienced by the Veteran - please review the November 2010 MRI report.  

The examiner should provide an opinion as to whether it is at least as likely as not that any current cervical spine disability had its onset during active service or is related to any in-service disease, event, or injury.  

Additionally, the VA examiner should provide an opinion as to whether it is at least as likely as not that the any currently diagnosed cervical spine disability was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected thoracic spine disability.  Please specifically address whether there was any increase in severity of the Veteran's cervical spine disability that was proximately due to or the result of the Veteran's thoracic spine disability, and not due to the natural progress of Veteran's cervical spine disability.

In rendering these opinions, the examiner should acknowledge and discuss the medical evidence of record, to include the Veteran's service treatment records - the May 1985 service treatment record that noted neck pain and the May 1994 report of medical history that noted a May 1985 diagnosis of C5-6 nerve irritation; private treatment records that note treatment for neck pain as early as 1998; VA treatment records; the September 2010 massage therapist statement; the Veteran's lay statements; and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC readjudicate the Veteran's claim.  If the claim remains denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


